DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madden (US Pat. No. 11, 200, 786).
Regarding claim 1, Madden discloses a method comprising: 
obtaining images of a scene from a camera (see col. 4 lines 10-22);
determining that an event is likely to occur at a particular time based on the obtained images; (see col. 18 lines 6-23);
in response to determining that the event is likely to occur at the particular time based on the obtained images, generating an instruction that triggers a user device to provide an alert to a user of the user device at the particular time (see col. 9 lines 40-54 and col. 18 lines 15-23); and
providing the instruction to the user device (see col. 9 lines 40-67; col. 10 line 66-col. 11 line 3).
Regarding claim 2, Madden discloses the instruction that triggers the user device to provide the alert at the particular time includes alert data, the alert data comprising at least one of: the obtained images of the scene; notification text to be displayed by the user device; a classification of an object identified in the images; the particular time that the event is likely to occur; or a classification of the event (see col. 9 lines 46-67).
Regarding claim 3, Madden discloses providing the instruction to the user device includes providing, to the user device, the alert data and an instruction to pre-cache the alert data until the particular time (see col. 10 line 59-col. 11 line 10).
Regarding claim 4, Madden discloses providing, to the user device, video of the scene captured by the camera during a first programmed time duration before the particular time and during a second programmed time duration after the particular time (see col. 9 lines 40-55 and col 10 lines 45-58).
Regarding claim 5, Madden discloses the images of the scene are obtained at a first time, and the first programmed time duration includes: a particular number of seconds prior to the first time, and a time duration between the first time and the particular time (see col. 13 lines 12-21).
Regarding claim 6, Madden discloses the second programmed time duration includes a particular number of seconds after the particular time (see col. 17 lines 21-29; lines 42-52 and also col. 13 lines 12-21).
Regarding claim 7, Madden discloses providing, to the user device, a live video stream of the scene (see col. 9 lines 40-67).
Regarding claim 8, Madden discloses obtaining additional images of the scene from the camera; determining, based on the additional images, that the event is likely to occur at a second time, the second time being earlier than the particular time by greater than a programmed time deviation; based on determining that the event is likely to occur at the second time, generating an updated instruction that triggers the user device to provide the alert at the second time, and instructs the user device not to provide the alert at the particular time; and providing the updated instruction to the user device (see col. 9 lines 40-67 and col. 20 lines 37-58).
Regarding claim 9, Madden discloses obtaining additional images of the scene from the camera; determining, based on the additional images, that the event is likely to occur at a third time, the third time being later than the particular time by greater than a programmed time deviation; based on determining that the event is likely to occur at the third time, generating an updated instruction that triggers the user device to provide the alert at the third time, and instructs the user device not to provide the alert at the particular time; and providing the updated instruction to the user device (see col. 2 lines 60-64; col. 9 lines 40-67; col. 10 line 66-col. 11 line 3; col. 18 lines 15-23; col. 13 lines 26-36; col. 17 lines 14-29).
Regarding claim 10, Madden discloses after providing the updated instruction to the user device, obtaining second additional images from the camera; verifying, based on the second additional images, that the event is likely to occur within a programmed time deviation from the third time; and based on verifying that the event is likely to occur within the programmed time deviation the third time, allowing the user device to provide the alert at the third time by providing no additional instruction to the user device (see col. 17 lines 14-29; col. 9 lines 49-67; col. 20 lines 37-58).
Regarding claim 11, Madden discloses obtaining additional images of the scene from the camera; determining, based on the additional images, that the event is not likely to occur; based on determining that the event is not likely to occur, generating an updated instruction that instructs the user device to cancel providing the alert at the particular time; and providing the updated instruction to the user device (see col. 2 lines 48-64 and col. 20 lines 49-58).
Regarding claim 12, Madden discloses obtaining additional images of the scene from the camera; determining, based on the additional images, that the event occurred within a programmed time deviation from the particular time; and based on determining that the event occurred within the programmed time deviation from the particular time, allowing the user device to provide the alert by providing no additional instruction to the user device (see col. 17 lines 14-29; col. 9 lines 49-67; col. 20 lines 37-58).
Regarding claim 13, Madden discloses allowing the user device to provide the alert comprises not providing an instruction to the user device to cancel providing the alert at the particular time (see col. 20 lines 50-58).
Regarding claim 14, Madden discloses determining that the event is likely to occur at the particular time comprises determining that a confidence that the event will occur at the particular time exceeds a threshold confidence (see col. 20 lines 37-58; and col. 21 lines 33-48).
Regarding claim 15, Madden discloses the event comprises at least one of an object crossing a virtual line crossing, an object entering an area of interest, an object being present in an area of interest for greater than a threshold period of time, or an object entering an area of interest greater than a threshold number of times (see col. 19 lines 10-47). 
Regarding claim 16, Madden discloses wherein determining that an event is likely to occur at a particular time based on the obtained images comprises: determining a position, speed, and direction of an object in the obtained images; determining a position of an area of interest in the obtained images; and based on the position, speed, and direction of the object and based on the position of the area of interest, determining that the object is likely to enter the area of interest at the particular time (see col. 21 lines 49-64; col. 22 lines 12-22 and see also col. 20 lines 37-45).
Regarding claim 17, the limitation of claim 17 can be found in claim 1 above. Therefore claim 17 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claims 18-19 are rejected for the same reason as discussed in claims 2-3 respectively above.
Regarding claim 20, the limitation of claim 20 can be found in claim 1 above. Therefore claim 20 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also claim 18 of the applied prior art.
Note to the Applicant:  The USPTO considers the Applicant’s “or” language to be anticipated by any reference containing one of the subsequent corresponding elements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	September 30, 2022